Citation Nr: 0528200	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-04 080 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 2 to September 5, 1998.  He also states that he 
served on inactive duty for training (INACDUTRA) on December 
16, 1998, but this specific day of INACDUTRA remains 
unverified despite the efforts made by the agency of original 
jurisdiction (AOJ) to that effect.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied service connection for 
tendonitis (hereinafter referred to as "tendinitis") of the 
right shoulder.

The appellant provided testimony in support of his appeal at 
a personal hearing held at the RO in March 2000 and 
thereafter at a Travel Board hearing that was chaired by the 
undersigned, while sitting at the RO, in July 2002.  
Transcripts of both hearings have been associated with the 
appellant's claims file.

In September 2002, the Board ordered additional development 
of this case pursuant to its statutory authority to do so 
then in effect.  Thereafter, the Board issued a remand, in 
August 2003, asking the AOJ to complete the development 
actions that were still outstanding.  The AOJ has completed 
the requested development to the extent possible and has 
returned the file to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant did not keep VA apprised of his current 
address, and failed to report for a VA medical examination 
that was scheduled for January 2004, notice of which was sent 
to his last known address, and he has not shown good cause 
for his failure to report.

2.  It is not been shown that the appellant injured his right 
shoulder during ACDUTRA or INACTDUTRA and that the claimed 
disability of the right shoulder is etiologically related to 
said service.


CONCLUSION OF LAW

A right shoulder disability, claimed as tendinitis, was not 
incurred in or aggravated by ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

A.  The duty to notify


In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


With regard to element (1), the RO and VA's Appeals 
Management Center sent the veteran VCAA notice letters in 
July 2001 and November 2003.  Both letters listed the issue 
on appeal and informed the veteran of the type of information 
and evidence necessary to establish entitlement to service 
connection.

With regard to elements (2) and (3), the July 2001 and 
November 2003 VCAA letters notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  

With respect to element (4), the July 2001 VCAA letter 
notified the veteran of his responsibility to identify 
records in the custody of other Federal agencies or 
individuals in order to enable VA to secure them on his 
behalf.  It also asked the veteran to submit to the RO any 
evidence he might have showing continuous existence of the 
claimed tendinitis of the right shoulder since his separation 
from active military service and showing any residuals that 
might currently exist.

Also in regards to the fourth element, the November 2003 VCAA 
letter notified the veteran of his responsibility to give VA 
enough information about his records so that VA could request 
them from the person or agency that had them.  It also 
notified the veteran that, if the holder of the records 
declined to provide the records to VA, VA would notify the 
veteran, whose responsibility was to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.

The above language clearly complied with the fourth element 
because, even though it did not contain the specific language 
of Section 3.159(b)(1), it clearly put the veteran on notice 
of his need to submit to VA any relevant evidence in his 
possession, thus causing no prejudice to him.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (holding that failure 
to provide element (4) of the VCAA notice is generally not 
prejudicial to a claimant.

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, and that (2) VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-20.  The Court recognized 
that cases initially adjudicated by the AOJ prior to VCAA 
enactment would not have pre-adjudicatory notice, but 
concluded that claimants have a right to VCAA content-
complying notice and proper subsequent VA process.  Id. at 
120.  The Court has since held that delayed VCAA notice is 
generally not prejudicial to a claimant.

In the present case, there has been no allegation or evidence 
of prejudice from the delayed notice.  In this regard, the 
notice was provided by the RO prior to issuance of the May 
2005 supplemental statement of the case and prior to the 
transfer of the veteran's case back to the Board.  Moreover, 
the Board finds that the content of the notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as explained in more detail above.  See Pelegrini 
II.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the duty to assist has been fulfilled 
with respect to the claim on appeal.  VA has secured all 
identified private medical records, has attempted, albeit 
unsuccessfully, to secure any additional service medical 
records and to verify the veteran's claimed INACDUTRA of 
December 16, 1998, has examined the veteran, in May 1999, and 
has more recently scheduled the veteran for another VA 
medical examination, which would have been conducted in 
January 2004.  

VA initially attempted in November 1999, as will be discussed 
later in this decision, a copy of a private MRI reportedly 
obtained on June 3, 1999.  That attempt was unsuccessful.  
More recently, the Board asked the veteran, by letter dated 
in December 2002, to sign, date, and return to the Board a 
form authorizing VA to seek additional private medical 
records showing treatment for the claimed right shoulder 
condition, to include the reported MRI report of June 3, 
1999.   Unfortunately, the veteran did not respond to this 
letter, which precluded VA from attempting to secure any such 
records.

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App.  
260, 264 (1991).  VA's duty to assist is not always a one-way 
street, nor is it a blind alley; thus, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

A claimant's duty to cooperate with VA's efforts to develop 
the claim include reporting for a medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App.  480, 483 (1992).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q).  
However, it is the claimant's responsibility to keep VA 
apprised of his whereabouts.  If he doesn't do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Review of the claims folder reveals that at least two pieces 
of correspondence sent to the veteran have been returned to 
VA as undeliverable.  The Board notes that the correspondence 
has been sent to the veteran's last known address of record.  
There is no indication that the veteran failed to receive the 
notice to report for the January 2004 VA medical examination.  
The notice was not returned as undeliverable, and neither the 
veteran or his representative failed to receive this 
communication.  

The veteran's representative has argued, that the veteran had 
received insufficient notice in regards to the effect, under 
38 C.F.R. § 3.655, that his failure to report for a medical 
examination might have on his claim.  Accordingly, the 
representative asked that the veteran be re-scheduled for VA 
medical examination and be given proper notice of the 
consequences of failing to report under Section 3.655.

The record shows, however, that the November 2003 VCAA letter 
provided adequate notice regarding Section 3.655.  
Specifically, the Appeals Management Center (AMC) informed 
the veteran that they had asked the VA medical facility 
nearest him to schedule him for an examination, that 
personnel from that medical facility would contact him to 
that effect, and that "[t]his exam is very important," as 
"[w]ithout it, we may have to deny your claim ... ."  The AMC 
asked the veteran to contact the medical facility if he was 
unable to report for the examination as scheduled and wanted 
it to be re-scheduled.  The AMC stressed again that "[i]t is 
important to your appeal that you report for the 
examination," and warned him that "[i]f you fail to report 
for your examination, your appeal may be denied.

Additionally, it is noted that a computer-generated copy of 
the December 2003 letter notifying the veteran of the 
examination scheduled for January 2004 advised the veteran 
that failure to report for his examination would cause his 
examination to be cancelled, which "may adversely affect the 
benefits now being received and/or potential benefits in the 
future."

Thus, the veteran received adequate Section 3.655 notice in 
this case.

Also in support of his petition to have the veteran re-
scheduled for another VA medical examination, the veteran's 
representative argued, in his August 2005 Written Brief 
Presentation, that the fact that the December 2003 
notification letter contained the word "Ineligible" as part 
of the veteran's name "may have been interpreted by the 
veteran as a prediction of the inevitable outcome of his 
claim."  This argument is pure speculation, and there is no 
evidence that the veteran was mislead by the letter.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Applicable legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or for injury incurred while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

VA regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, an 
original claim for service connection shall be decided based 
on the evidence of record.  See 38 C.F.R. § 3.655(b) (2005).

III.  Factual background and legal analysis

The veteran has testified that he injured his right shoulder 
while on ACDUTRA in July 1998, and that he re-injured that 
shoulder while on INACDUTRA on December 16, 1998.

The available service medical records for the veteran's June-
September 1998 period of ACDUTRA do not corroborate his 
report of a right shoulder injury during that time frame and, 
as indicated earlier, VA has been unable to either verify the 
veteran's reported INACDUTRA of December 16, 1998, or obtain 
any medical records produced on that date.

While the veteran has asserted since he filed his claim for 
service connection in April 1999 that his original right 
shoulder injury occurred in July 1998, with re-injury on 
December 16, 1998; the history he reported to his private 
physician at the Ochsner Clinic in Kenner, Louisiana, on 
December 26, 1998, differed slightly.  Specifically, he 
reportedly stated that the right shoulder pain had started 10 
days earlier, and that he had not sustained any injury.  The 
assessment was cervical radiculopathy.

In January 1999, the veteran reported that the right shoulder 
pain was worse, notwithstanding his taking Naprosyn, and that 
he had been rebuilding a house for two weeks.  The assessment 
was right anterior chest wall strain.

The veteran underwent physical therapy for his right shoulder 
for two weeks in February 1999, with good results on 
discharge.  Records from physical therapy consultations 
indicate that the veteran reported having injured his right 
shoulder while in service in July 1998.

In an April 1999 statement, the veteran's private physician 
indicated that he saw the veteran on December 26, 1998, for a 
right shoulder injury sustained on December 16, which had 
resulted in pain in the anterior right shoulder and right 
upper cervical region.  The veteran had associated feelings 
of numbness and dysesthesias around the shoulder, and the 
examination was more consistent with cervical radiculopathy 
rather than an intrinsic shoulder problem.  The physician 
noted that it was noted in the chart that the veteran had 
originally injured his anterior chest in the costochondral 
region while at boot camp in the summer of 1998.

On VA medical examination in May 1999, the veteran again 
reported having injured his right shoulder while in boot 
camp.  Currently, he complained of pain in the anterior 
aspect of the shoulder and difficulty with overhead 
movements.  The physical examination revealed a full range of 
motion and no evidence of muscle atrophy or tenderness to 
palpation.  It was also noted that X-rays were negative.  The 
diagnosis was injury to the right anterior shoulder, by 
history.  The examiner furnished the following opinion:

It seems that the veteran has sustained, 
while in service, an injury to the right 
shoulder, which apparently was involving 
mainly the soft tissue.  Apparently, 
there was also no particular 
discoloration after this injury.

Since the veteran is scheduled by his 
private physician to have an MRI 
performed next week, I would recommend 
that we obtain those films and reports to 
supplement this particular opinion, 
because there is no MRI evidence present 
of any injury and the clinical 
examination is without abnormal findings.

The report of the X-ray referred to above, also dated in May 
1999, confirms the VA examiner's comment that the study was 
completely negative.

Records dated between 1998 and 1999 were received from the 
Ochsner Clinic.  Some of these records were already part of 
the file.  One of these records contains a barely-legible 
June 1999 entry that seems to indicate that the MRI study was 
conducted on June 3, 1999, and that it had revealed no 
evidence of a rotator cuff tear but had shown evidence of 
chronic, repeated injury and ligamentous and scar formation.

Additional records from the Ochsner Clinic, dated between 
1984 and 2002, were associated with the claims file 
thereafter.  They reveal medical treatment furnished to the 
veteran since he was 4 years old, as well as a January 2002 
arthroscopic evaluation of the right shoulder, as a result of 
which a diagnosis of "right shoulder pain, possible slap 
lesion," was rendered.

As the record currently stands there is no evidence 
confirming that the veteran was on INACDUTRA when the claimed 
right shoulder injury occurred.  Thus, the element of an 
injury in service is not satisfied.

Even if such service were confirmed, there is conflicting 
evidence as to whether the right shoulder disability could be 
linked to such service.  In this regard some of the evidence 
suggests that the disability had its onset after the reported 
period of INACDUTRA.  The private physician recited the 
veteran's history of an injury in INACDUTRA, but an 
inaccurate history related by the veteran and recited by a 
medical professional is of no probative value.  Boggs v. 
West, 11 Vet. App. 334, 345 (1998); see also Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994).

In view of the above, the Board concludes that the criteria 
for entitlement to service connection for a right shoulder 
disability, claimed as tendinitis, are not met.  The claim 
has failed, and it must accordingly be denied.

The Board has kept in mind the reasonable doubt doctrine but, 
because the evidence of record is not in relative equipoise, 
that doctrine is inapplicable in this case.  See 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a right shoulder disability, claimed 
as tendinitis, is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


